 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of December 30, 2013, by and among CHANTICLEER HOLDINGS, INC., a Delaware
corporation (the “Parent”), CHANTICLEER HOOTERS I, LLC, a Delaware limited
liability company and a wholly owned subsidiary of Parent (“Purchaser 1”),
CHANTICLEER HOOTERS II, LLC, a Delaware limited liability company and a wholly
owned subsidiary of Parent (“Purchaser 2”), CHANTICLEER HOOTERS III, LLC, a
Delaware limited liability company and a wholly owned subsidiary of Parent
(“Purchaser 3” and collectively with Purchaser l and Purchaser 2, the
“Purchasers”), TACOMA WINGS, L.L.C., an Oregon limited liability company and
wholly owned subsidiary of Hooters of Washington, L.L.C. (“Tacoma Wings”),
OREGON OWL’S NEST, L.L.C., an Oregon limited liability company and wholly owned
subsidiary of Hooters of Oregon Partners, L.L.C. (“OON”) and JANTZEN BEACH
WINGS, L.L.C., an Oregon limited liability company and wholly owned subsidiary
of Hooters of Oregon Partners, L.L.C. (“JBW” with each of Tacoma Wings, OON and
JBW as a “Company” and collectively the “Companies”), Hooters of Washington,
L.L.C., a Kansas limited liability company (“HOW”) and Hooters of Oregon
Partners L.L.C., an Oregon limited liability company (“HOOP” and collectively
with HOW, the “Members,” collectively with the aforementioned entities, the
“Party” or “Parties”).

 

RECITALS

 

WHEREAS, the Board of Directors of the Parent, the members of each Purchaser and
the members and managers of each Company, have determined that this Agreement
and the transactions contemplated hereby, including the Mergers (as defined
below), are advisable and fair to, and in the best interests of, the Parent, the
Purchasers, the Companies, and their respective owners or stockholders;

 

WHEREAS, the Board of Directors of the Parent, the members of each Purchaser and
the members and managers of each Company have each adopted resolutions approving
the execution of this Agreement and the consummation of the transactions
contemplated hereby;

 

WHEREAS, the Board of Directors of the Parent, the members of each Purchaser,
and the members and managers of each Company, have approved and declared
advisable and in the best interests of each respective Party, this Agreement and
the transactions contemplated hereby, and have determined that this Agreement
and the transactions contemplated hereby, including the Mergers, are fair to and
in the best interests of their respective owners or stockholders;

 

WHEREAS, each of the Parent, the Purchasers, and the Companies desire to make
certain representations, warranties, covenants and agreements in connection with
this Agreement; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

 

 

 

ARTICLE I
DEFINITIONS

 

1.1           Definitions. The following terms, as used herein, shall have the
following meanings:

 

(a)          “Action” means any action, claim, dispute, proceeding, suit or
investigation (whether civil, criminal, administrative or investigative), or any
appeal therefrom.

 

(b)          “Affiliate” means any Person, a spouse of such Person, any child or
parent sharing the same household with such Person, any director or officer of
such Person, and any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such Person.

 

(c)          “Agreement” means this Agreement and Plan of Merger and shall
include all of the Schedules and Exhibits attached hereto.

 

(d)          “Alternative Transaction” has the meaning assigned to it in
Section 6.4.

 

(e)          “Annual Financial Statements” has the meaning assigned to it in
Section 4.8(a).

 

(f)          “Approval” means any approval, authorization, consent, license,
franchise, order, registration, permit or other confirmation of or by, or filing
with, a Person.

 

(g)          “Business Day” means any day other than a Saturday, a Sunday, a
legal holiday in the State of Delaware or the State of North Carolina or a day
on which commercial banks in the State of Delaware or the State of North
Carolina are permitted or authorized to close.

 

(h)          “Certificates of Merger” has the meaning assigned to it in
Section 2.3.

 

(i)          “Closing” and “Closing Date” have the meanings assigned to them in
Section 2.2.

 

(j)          “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

 

(k)          “Company Employee Plans” has the meaning assigned to it in
Section 4.16(a).

 

(l)          “Company Employee Benefit Plans” means a qualified, defined
contribution, employee benefit (ERISA) plan designed to invest primarily in the
equity of a Company.

 

(m)           “Contracts” has the meaning assigned to it in Section 4.10(b).

 

2

 

 

(n)          “Damages” means any claim, loss, deficiency (financial or
otherwise), Liability, cost or expense (including, without limitation,
reasonable attorneys’ fees, costs and expenses) or damage of any kind or nature
whatsoever.

 

(o)          “Effective Time” has the meaning assigned to it in Section 2.3.

 

(p)          “Environmental Laws” means all currently existing foreign, federal,
state and local laws, regulations, rules and ordinances relating to pollution or
protection of the environment or human health and safety, including, without
limitation, laws relating to releases or threatened releases of Hazardous
Materials into the indoor or outdoor environment (including, without limitation,
ambient air, surface water, groundwater, land, surface and subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, release, transport or handling of Hazardous Materials and all laws and
regulations with regard to record keeping, notification, disclosure and
reporting requirements respecting Hazardous Materials, and all laws relating to
endangered or threatened species of fish, wildlife and plants and the management
or use of natural resources.

 

(q)          “ERISA” has the meaning assigned to it in Section 4.16(a).

 

(r)          “Financial Statements” has the meaning assigned to it in
Section 4.8(a).

 

(s)          “GAAP” means United States generally accepted accounting
principles.

 

(t)          “Governmental Authority” means any United States federal, state,
local, foreign or other governmental, administrative or regulatory authority,
body, agency, court, tribunal or similar entity.

 

(u)          “Hazardous Materials” means any substance: (i) the presence of
which requires or may require investigation or remediation of any kind under any
Environmental Laws; (ii) which is defined as “hazardous waste,” “hazardous
material,” “residual waste,” “hazardous substance,” “pollutant” or “contaminant”
under any federal, state or local statute, regulation, rule or ordinance or
amendments thereto including, without limitation, CERCLA and/or the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) or (iii) which is
otherwise regulated pursuant to any applicable Environmental Law.

 

(v)         “Indemnified Party” means any party entitled to indemnification
pursuant to Article 10 hereof.

 

(w)          “Indemnifying Party” means any party required to indemnify an
Indemnified Party pursuant to Article 10 hereof.

 

(x)          “Intellectual Property” means trademarks, service marks, trade
names, Internet domain names, designs, logos, slogans, and general intangibles
of like nature, together with all goodwill, registrations and applications
related to the foregoing (collectively, “Trademarks”); patents and industrial
designs (including any continuations, divisionals, continuations-in-part,
renewals, reissues, and applications for any of the foregoing); copyrights
(including any registrations and applications for any of the foregoing);
software; “mask works” (as defined under 17 USC ss. 901) and any registrations
and applications for “mask works”; Trade Secrets; rights of publicity and
privacy relating to the use of the names, likenesses, voices, signatures and
biographical information of real persons.

 

3

 

 

(y)          “Interim Balance Sheets” means the unaudited balance sheets of the
Companies as of November 30, 2013 previously delivered to the Parent.

 

(z)          “Interim Financial Statements” means the Interim Balance Sheets
together with the unaudited statements of income and cash flow of the Companies
for the six-month period ended June 30, 2013 previously delivered to the Parent.

 

(aa)         “Knowledge of the Company,” or similar phrases, means the actual
knowledge of Larry Spitcaufsky and Bill Stowell.

 

(bb)         “Law” means any federal, state, local or foreign law, statute,
rule, regulation, ordinance, standard, requirement, administrative ruling, order
or process (including, without limitation, any zoning or land use law or
ordinance, building code, Environmental Law, securities, blue sky, civil rights
or occupational health and safety law or regulation) or administrative
interpretation thereof, and any court, or arbitrator’s order or process.

 

(cc)         “Leased Real Property” has the meaning assigned to it in
Section 4.20(b).

 

(dd)         “Liability” means any debt, liability, commitment or obligation of
any kind, character or nature whatsoever, whether known or unknown, secured or
unsecured, accrued, fixed, absolute, contingent or otherwise, and whether due or
to become due.

 

(ee)         “License Agreements” has the meaning assigned to it in
Section 4.11(b).

 

(ff)         “Lien” means any lien, statutory lien, pledge, mortgage, security
interest, charge, encumbrance, easement, right of way, covenant, claim,
restriction, right, option, conditional sale or other title retention agreement
of any kind or nature.

 

(gg)         “Material Adverse Effect” means any change, event, development,
condition, occurrence or effect that is, or would reasonably be expected to be
(a) materially adverse to the business, financial condition, assets,
liabilities, or result of operations of the Companies or the Parent, as the case
may be, taken as a whole, or (b) prevents or materially delays or would
reasonably be expected to prevent or materially delay, consummation of the
Mergers or performance by the Companies of any of their material obligations
under this Agreement, excluding, however, in the case of each of (a) and (b),
any result, event, fact, change or effect resulting from, arising out of or
relating to: (i) general financial or capital market, economic or political
conditions (including, without limitation, any changes arising out of acts of
terrorism or war, extreme or severe weather conditions or other force majeure
events), provided that such changes do not have a substantially disproportionate
impact on the relevant Party or Parties, taken as a whole, relative to other
companies operating in the same industry in which the relevant Party operates,
(ii) the announcement of this Agreement or the pendency of the transactions
contemplated hereby, as the case may be, including, without limitation, any loss
of, or adverse change in, the relationships of the Party with its employees,
licensors, licensees, customers, distributors, partners or suppliers that is
related thereto, (iii) any failure to take any action or the taking of any
action at the written direction, or with the prior written consent, of the
relevant counter-Party hereto, (iv) events or conditions that generally affect
the industry in which a Party hereto operates; or (v) the taking of any action
required by this Agreement or the failure to take any action prohibited by this
Agreement.

 

4

 

 

(hh)         “Mergers” has the meaning assigned to it in Section 2.1.

 

(ii)         “Parent Common Stock” means the common stock of the Parent.

 

(jj)         “Person” means any individual, partnership, corporation, Limited
Liability Company, association, business trust, joint venture, governmental
entity, business entity or other entity of any kind or nature, including any
business unit of such Person.

 

(kk)         “Party” means a party to the Agreement.

 

(ll)         “Personal Property Leases” has the meaning assigned to it in
Section 4.10(a).

 

(mm)         “Real Property Leases” has the meaning assigned to it in
Section 4.20(b).

 

(nn)         “Representatives” means with respect to any Person, its
stockholders, employees, officers, directors, investment bankers, attorneys,
agents, representatives or Affiliates.

 

(oo)         “SEC Documents” has the meaning assigned to it in Section 5.9(b).

 

(pp)         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(qq)         “Securities Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations thereto.

 

(rr)         “Subsidiary” or “Subsidiaries” when used with respect to any Person
or entity means any other Person or entity, whether incorporated or
unincorporated, of which (i) more than fifty percent of the securities or other
ownership interests or (ii) securities or other interests having by their terms
ordinary voting power to elect more than fifty percent of the board of directors
or others performing similar functions with respect to such corporation or other
organization, is directly owned or controlled by such Person or by any one or
more of its Subsidiaries.

 

(ss)         “Surviving Company” has the meaning assigned to it in Section 2.1.

 

(tt)         “Tax” means any United States federal, state or local or foreign
income, gross receipts, license, severance, occupation, premium, environmental
(including taxes under Code Section 59A), customs, duties, profits, disability,
registration, alternative or add-on minimum, estimated, withholding, payroll,
employment, unemployment insurance, social security (or similar), excise, sales,
use, value-added, occupancy, franchise, real property, personal property,
business and occupation, windfall profits, capital stock, stamp, transfer,
workmen’s compensation or other tax, fee or imposition of any kind whatsoever,
including any interest, penalties, additions, assessments or deferred liability
with respect thereto, whether disputed or not.

 

5

 

 

(uu)         “Tax Audits” has the meaning assigned to it in Section 4.14(e).

 

(vv)         “Tax Law” means the Law (including any applicable regulations or
any administrative pronouncement) of any Governmental Authority relating to any
Tax.

 

(ww)         “Tax Return” means any federal, state, local or foreign return,
declaration, report, claim for refund, amended return, declaration of estimated
Tax or information return or statement relating to Taxes, and any schedule,
exhibit, attachment or other materials submitted with any of the foregoing, and
any amendment thereto.

 

(xx)        “Third Party Claim” has the meaning assigned to it in Section 10.4.

 

(yy)         “Trade Secrets” means any and all technology, trade secrets and
other confidential information, know-how, inventions, proprietary processes,
formulae, algorithms, models, and methodologies held for use or used in or
necessary for the conduct of the Company’s or its Subsidiaries’ business as
currently conducted or contemplated to be conducted.

 

1.2           Accounting Terms. All accounting terms not specifically defined in
this Agreement shall be construed in accordance with GAAP consistently applied.

 

1.3           Singular and Plural Forms. The use herein of the singular form
also denotes the plural form, and the use of the plural form herein also denotes
the singular form, as in each case the context may require.

 

1.4           Gender Forms. The use herein of any gender word (such as “he” or
“his”) includes both the male and female genders.

 

ARTICLE II
THE MERGERS

 

2.1           The Mergers.

 

(a)          Tacoma Wings Merger. Upon the terms and subject to the conditions
set forth herein, and in accordance with the relevant provisions of the State of
Washington Limited Liability Company Act, Purchaser 1 shall be merged with and
into Tacoma Wings (the “Merger 1”). Tacoma Wings shall be the surviving limited
liability company in the merger (“Surviving Company 1”) under the name “Tacoma
Wings, L.L.C.” and shall continue its existence under the Law of the State of
Washington. In connection with Merger 1, the separate limited liability company
existence of Purchaser 1 and Tacoma Wing’s affiliation with HOW shall cease.

 

(b)          Oregon Owl’s Nest Merger. Upon the terms and subject to the
conditions set forth herein, and in accordance with the relevant provisions of
the State of Oregon Limited Liability Company Act, Purchaser 2 shall be merged
with and into OOW (the “Merger 2”). OOW shall be the surviving limited liability
company in the merger (“Surviving Company 2”) under the name “Oregon Owl’s Nest,
L.L.C.” and shall continue its existence under the Law of the State of Oregon.
In connection with Merger 2, the separate limited liability company existence of
Purchaser 2 and OOW’s affiliation with HOOP shall cease.

 

6

 

 

(c)          Jantzen Beach Wings Merger. Upon the terms and subject to the
conditions set forth herein, and in accordance with the relevant provisions of
the State of Oregon Limited Liability Company Act, Purchaser 3 shall be merged
with and into JBW (“Merger 3” and collectively with Merger 1 and Merger 2, the
“Mergers”). JBW shall be the surviving limited liability company in the merger
(“Surviving Company 3” and collectively with Surviving Company 1 and Surviving
Company 2, the “Surviving Companies”) under the name “Jantzen Beach Wings,
L.L.C.” and shall continue its existence under the Law of the State of Oregon.
In connection with Merger 3, the separate limited liability company existence of
Purchaser 3 and JBW’s affiliation with HOOP shall cease.

 

2.2           Closing. The closing of the Mergers (the “Closing”) shall take
place (i) at the offices of Chanticleer Holdings, Inc., 11220 Elm Lane,
Suite 203; Charlotte, North Carolina 28277, on or about December 31, 2013, but
in any event within three Business Days after the day on which the last to be
fulfilled or waived of the conditions set forth in Articles VII and VIII (other
than those conditions that by their nature are to be fulfilled at the Closing,
but subject to the fulfillment or waiver of such conditions) shall be fulfilled
or waived in accordance with this Agreement, or (ii) at such other place and
time or on such other date as the parties may agree in writing (the “Closing
Date”). Notwithstanding anything to the contrary, if Parent is required to
obtain complete NASDAQ review of this Agreement and transaction contemplated
hereby (the “Nasdaq Review”) then the Closing will be held at the earliest
practicable date following Parent’s receipt of review completion.

 

2.3           Effective Time of the Mergers. The Mergers shall become effective
on the date and at the time at which properly executed certificates of merger
(the “Certificates of Merger”) are duly filed with the Secretaries of State of
the States of Washington and Oregon, or at such later date and time as may be
specified therein. The Certificate of Merger filings shall be made as soon as
practicable on or after the Closing Date. When used in this Agreement, the term
“Effective Time” means the date and time on which such Certificates of Merger
are so filed or such later time as the parties shall designate therein.

 

2.4           Certificate of Formation/Articles of Organization and Operating
Agreements. The Restated Certificate of Formation of Tacoma Wings, and the
Restated Articles of Organization of OOW and JBW shall, by virtue of the
Mergers, be amended and restated in their entirety to read as set forth in
Annex A-1, A-2 and A-3, respectively, to this Agreement and, as so amended and
restated, shall be the Certificate of Formation/Articles of Organization of
Surviving Company 1, Surviving Company 2 and Surviving Company 3, respectively,
until thereafter amended as permitted by Law and this Agreement. The Restated
Operating Agreements of the Purchasers (the “Operating Agreements”), as in
effect immediately prior to the Effective Time, shall, by virtue of the Mergers,
be amended and restated in their entirety to read as set forth in Annex B-1, B-2
and B-3 to this Agreement and, as so amended and restated, shall be the
Operating Agreements of Surviving Company 1, Surviving Company 2 and Surviving
Company 3, respectively, until thereafter amended as permitted by Law and this
Agreement.

 

7

 

 

2.5           Officers. The officers of the Purchasers immediately prior to the
Effective Time shall be the officers, respectively, of Surviving Company 1,
Surviving Company 2 and Surviving Company 3, respectively until their respective
death, permanent disability, resignation or removal or until their respective
successors are duly elected and qualified.

 

2.6           Allocation.      The Purchase Price shall be allocated in
accordance with Schedule 2.6 hereof. After the Closing, the parties shall make
consistent use of the allocation, fair market value and useful lives specified
in Schedule 2.6 for all tax purposes and in all filings, declarations and
reports with the IRS in respect thereof, including the reports required to be
filed under the Code. The Members shall prepare and deliver IRS Form 8594 to
Parent within forty-five (45) days after the Closing Date to be filed with the
IRS. Parent shall timely and properly prepare, execute, file and deliver all
such documents, forms, and other information as the Members may reasonably
request to prepare such allocation.

 

ARTICLE III
CONVERSION OF SHARES

 

3.1           Effect on Membership Interests.

 

(a)          Membership Interests. At the Effective Time, by virtue of the
Mergers and without any action on the part of the Parent, the Purchasers, the
Companies, or any owners thereof, the Companies’ membership interests issued and
outstanding immediately prior to the Effective Time, shall be converted into the
right to receive such number of shares according to the Exchange Ratio in
Section 3.1(b) of the Parent’s Units. All of the Companies’ membership interests
converted in accordance with this Section 3.1 shall no longer be outstanding and
shall automatically be cancelled and retired and shall cease to exist, and each
holder of a certificate representing any such interests shall cease to have any
rights with respect thereto, except the right to receive the consideration set
forth in this Section 3.1, upon the surrender of such certificate in accordance
with Section 3.3 hereof.

 

(b)          Exchange Ratio. The Members shall receive an aggregate amount of
six hundred thousand (600,000) Parent Units (as hereinafter defined), subject to
an average price adjustment as defined in Section 3.2 (the “Purchase Price”), in
accordance with the splits on Schedule 3.1(b) hereto, with each Parent Unit
consisting of one (1) share of common stock of Parent and one (1) five year
detachable warrant in substantially the form of Exhibit 3.1(b) hereto to
purchase one (1) share of common stock of Parent (the “Common Stock”), one half
of which will be offered at an initial exercise price of five dollars and fifty
cents per share and the other one half offered at an initial exercise price of
seven dollars per share (the “Warrants,” collectively with the Common Stock, the
“Parent Units”).

 

(c)          Options and Warrants. Any outstanding options or warrants of the
Companies shall be cancelled or be deemed canceled immediately prior to the
Effective Time.

 

8

 

 

3.2           Average Purchase Price Adjustment. The Purchase Price may be
adjusted if and only if the average closing price for Parent’s stock for the ten
trading days immediately prior to the Closing Date is less than five dollars
(USD$5.00) per share. If the Parent’s stock is trading at less than a five
dollar (USD$5.00) per share average, then the members of the Companies shall be
issued additional Parent Units so that the Companies are issued aggregate Parent
Units for an amount valued at a total of three million dollars
(USD$3,000,000.00) based on the closing market price of Parent’s Common Stock on
the day immediately preceding the Closing Date, with such additional Parent
Units to be split equally between Parent Common Stock and warrants (with an
equal allocation of $5.50 warrants and $7.00 warrants), all consistent with
Schedule 3.1(b).

 

3.3           Surrender of Certificates Representing Ownership. At and after the
Effective Time, each member of the Companies shall be entitled to receive the
consideration set forth in Section 3.1 in accordance with Schedule 3.1(b). At
and after the Effective Time, all membership interests of the Companies shall be
deemed cancelled and surrendered to the Parent. Each certificate representing
shares of Parent Common Stock issued upon surrender of each Company’s membership
interests shall bear a legend stating:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE OR TRANSFER
IS EFFECTIVE UNDER THE ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER THE ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.”

 

3.4           No Fractional Shares. No certificates or scrip representing
fractional shares of the Parent’s Common Stock and/or Warrants shall be issued
upon the surrender for exchange of certificates representing shares of each
Company’s membership interests. In lieu of any such fractional shares of the
Parent’s Common Stock and/or Warrants, each holder of shares of each Companies
membership interests who would otherwise have been entitled to a fraction of a
share of the Parent’s Common Stock and/or Warrants upon surrender of membership
interests for exchange pursuant to this Article III will be issued one full
share, rounded to the highest number, of the Parent’s Common Stock and/or one
full Warrant in consideration of said fractional share of the Parent’s Common
Stock.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANIES

 

Each Company hereby represents and warrants to the Parent and Purchasers, as of
the date hereof and as of the Closing Date, as follows:

 

4.1           Organization and Good Standing. The Company is a limited liability
company organized and validly existing and in good standing under the laws of
the State of Washington, in the case of Tacoma Wings, and Oregon in the case of
OON and JBW. The Company has the requisite power and authority and all material
governmental licenses, authorizations, consents and approvals required to own,
operate and lease its properties and assets and to conduct its business as it is
now being owned, operated, leased and conducted, except where such failure would
not have a Material Adverse Effect on the Company’s business or operations or
the Company’s ability to consummate the transactions provided for or
contemplated by this Agreement. The Company is duly qualified or licensed to do
business as a foreign limited liability company, and is in good standing as a
foreign limited liability company, in every jurisdiction in which the failure to
be so qualified or licensed or in good standing would have a Material Adverse
Effect.

 

9

 

 

4.2           Corporate Records. Copies of the articles of organization of the
Company, certified by the Secretary of State of Washington in the case of Tacoma
Wings, and Oregon in the case of OON and JBW, and of the operating agreement of
the Company, certified by the Manager of such Company, heretofore delivered to
the Purchaser are true and complete copies of such instruments as amended to the
date of this Agreement. Such certificate of formation/articles of organization
and operating agreement of the Company are in full force and effect. The Company
is not in violation of any provision of its certificate of formation/articles of
organization or operating agreement.

 

4.3           Limited Liability Company Power and Authority. The Company has the
requisite limited liability company power and authority to execute and deliver
this Agreement, perform its obligations hereunder and consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Company, the performance by it of its obligations hereunder, and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary limited liability company actions on the part of the
Company. This Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable against it in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar Laws now or hereafter in effect relating to creditors’ rights generally
and subject to general principles of equity.

 

4.4           Capitalization.

 

(a)          The authorized membership interests of the Company consists solely
of common Company membership interests. All common Company membership interests
outstanding immediately prior to Closing are being cancelled concurrently with
the Closing. No preferred membership interests are outstanding. No membership
interests are held as treasury shares, and no preferred membership interests are
held as treasury shares.

 

(b)          All of the issued and outstanding Company membership interests are
validly issued and free of preemptive rights and were issued in compliance with
all applicable Laws concerning the issuance of securities. There are not any
membership interests of the Company issued or outstanding or any options,
warrants, subscriptions, calls, rights, convertible securities or other
agreements or commitments obligating the Company to issue, transfer, sell,
redeem, repurchase or otherwise acquire any shares of its membership interests
or securities. There are not any notes, bonds, debentures or other indebtedness
of the Company having the right to vote (or convertible into or exchangeable for
securities having the right to vote) on any matters upon which the Company’s
members may vote. There are no outstanding contractual obligations, commitments,
understandings or arrangements of the Company to repurchase, redeem or otherwise
acquire or make any payment in respect of or measured or determined based on the
value or market price of any membership interests of the Company, and there are
no irrevocable proxies with respect to membership interests of the Company.
There are no agreements or arrangements pursuant to which the Company is or
could be required to register shares of Company membership interests or other
securities under the Securities Act.

 

10

 

 

4.5           Subsidiaries. The Company does not own, directly or indirectly,
any capital stock or other ownership interest in any corporation, partnership,
limited liability company, joint venture or other business association or
entity.

 

4.6           No Violation. Except for the filing of the applicable Certificate
of Merger, neither the execution and delivery of this Agreement by the Company,
the performance by it of its obligations hereunder, nor the consummation by it
of the transactions contemplated hereby, will (a) contravene any provision of
the certificate of formation or articles of organization or operating agreement
of the Company; (b) violate, be in conflict with, constitute a default under,
permit the termination of, cause the acceleration (whether after the giving of
notice or the lapse of time or both) of the maturity of, any debt or obligation
of the Company or binding on a Surviving Company after the Closing, require the
consent of any other party to constitute a breach of, create a loss of a benefit
under, or result in the creation or imposition of any Lien upon any of the
properties or assets of the Company under, any note, bond, license, mortgage,
indenture, lease, contract, agreement, instrument or commitment relating to the
Company to which it is a party or by which it or any of its assets or properties
constituting part of the business of the Company are bound.

 

4.7           Approvals.

 

(a)          Except as set forth in Schedule 4.7(a) and except for the filing of
the applicable Certificate of Merger, no declaration, filing or registration
with, notice to, or Approval of, any Governmental Authority is required to be
made, obtained or given by or with respect to the Company in connection with the
execution, delivery or performance by the Company of this Agreement, the
performance by it of its obligations hereunder or the consummation by it of the
transactions contemplated hereby.

 

(b)          The Company has all Approvals required for its operation and the
use and ownership or leasing of its properties and assets that constitute part
of the business, as currently operated, used, owned or leased. All of such
Approvals are valid, in full force and effect and in good standing, except where
the failure to be so would not, individually or in the aggregate, have a
Material Adverse Effect. There is no proceeding pending or, to the knowledge of
the Company, threatened, that disputes the validity of any such Approval or that
is likely to result in the revocation, cancellation or suspension, or any
adverse modification of any such Approval.

 

4.8           Financial Statements; No Undisclosed Liabilities.

 

(a)          The Company has delivered to the Parent, and Parent acknowledges
the receipt of, true, correct and complete copies of the Company’s balance
sheets as of December 31, 2011, 2012, and 2013 and the statements of income for
the years ended December 31, 2011, 2012, and 2013 (the “Annual Financial
Statements”). Should the Closing occur after December 31, 2013, the Company
shall deliver to the Purchaser unaudited financial statements for the monthly
periods ended December 31, 2013 and the related statements of cash flows, once
such financial statements have been prepared by the Company (the “Alternate
Financial Statements,” collectively with the Annual Financial Statement, the
“Financial Statements”). The Financial Statements are based upon the information
contained in the books and records of the Company and fairly present, in all
material respects, the financial condition of the Company as of the dates
thereof and results of operations for the periods referred to therein.

 

11

 

 

(b)          Except for the indebtedness set forth on Schedule 4.8(b) or as
reflected in the Interim Balance Sheet, the Company does not have, and as a
result of the transactions contemplated by this Agreement, will not have, any
Liabilities (whether absolute, accrued, contingent or otherwise, and whether due
or to become due), except for Liabilities (i) incurred in the ordinary course of
business consistent with past practice since the date of the Interim Balance
Sheet, or (ii) which, individually or in the aggregate, will not have a Material
Adverse Effect.

 

4.9           Absence of Certain Changes.

 

(a)          Since December 31, 2012 and, prior to the date hereof, the Company
has conducted its business in the ordinary course, consistent with past
practice, and there has not been any event, occurrence or development which,
individually or in the aggregate, would have a Material Adverse Effect on the
Company, other than as shown on the Interim Financial Statements:

 

(i)          any grant of any severance or termination pay to (or amendment to
any such existing arrangement with) any director, officer or employee of the
Company; entering into of any employment, deferred compensation, supplemental
retirement or other similar agreement (or any amendment to any such existing
agreement) with any director, officer or employee of the Company; increase in,
or accelerated vesting and/or payment of, benefits under any existing severance
or termination pay policies or employment agreements; or increase in or
enhancement of any rights or features related to compensation, bonus or other
benefits payable to directors, officers or senior employees of the Company, in
each case, other than in the ordinary course of business consistent with past
practice.

 

(ii)         any declaration, setting aside or payment of any distribution with
respect to any membership interests of the Company or any repurchase, redemption
or other acquisition by the Company of any outstanding membership interests or
any options, warrants, subscriptions, calls, rights, convertible securities or
other agreements or commitments which obligate the Company to issue, transfer,
sell, redeem, repurchase or otherwise acquire any securities;

 

(iii)        any amendment of any material term of any outstanding security of
the Company;

 

(iv)        any change in any method of accounting or accounting practice by the
Company, except for any such change which is not material or which is required
by reason of a concurrent change in GAAP; or

 

(v)         any material Tax election made or changed, any material audit
settled or any material amended Tax Returns filed.

 

12

 

 

4.10         Leases of Personal Property; Material Contracts; No Default.

 

(a)          Schedule 4.10(a) hereto sets forth a true and complete list of each
lease of personal property to which the Company is a party or by which it or its
properties or assets are bound which provides for payments in excess of $10,000
per annum and which has a remaining term in excess of one year (collectively,
the “Personal Property Leases”). The Company has delivered or made available to
the Parent a true and complete copy of each of the Personal Property Leases.

 

(b)          Schedule 4.10(b) hereto sets forth a true and complete list of all
agreements (including, but not limited to any agreements relating to
indebtedness or future expenditures) involving amounts greater than $10,000.00
individually or $25,000.00 in the aggregate, to which the Company is a party or
by which it or any of its properties or assets are bound (collectively, the
“Contracts”). The Company has delivered or made available to the Parent a true
and complete copy of each of the Contracts or other agreements listed on
Schedule 4.10(b) hereto.

 

(c)          Except as set forth on Schedule 4.10(c) hereto, the Company has
performed in all material respects, or is now performing in all material
respects, its obligations under, and is not in default (and would not by the
lapse of time or the giving of notice or both be in default) under, or in breach
or violation of, nor has it received notice of any asserted claim of a material
default by the Company under, or a material breach or violation by a Company of,
any of the Personal Property Leases or Contracts and, to the Knowledge of the
Company, the other party or parties thereto are performing in all material
respects and are not in violation thereunder.

 

4.11         Intellectual Property Matters.

 

(a)          Schedule 4.11(a) sets forth, for all Intellectual Property owned by
the Company, a complete and accurate list, of all U.S. and foreign: (i) patents
and patent applications; (ii) registered Trademarks and material unregistered
Trademarks; and (iii) copyright registrations, copyright applications and
material unregistered copyrights.

 

(b)          Schedule 4.11(b) sets forth a complete and accurate list of all
agreements granting or obtaining any right to use or practice any rights under
any Intellectual Property, or right to compensation from the Company by reason
of the use, exploitation, or sale of any Intellectual Property, to which the
Company is a party or otherwise bound, as licensee or licensor thereunder,
including, without limitation, license agreements, settlement agreements and
covenants not to sue (collectively, the “License Agreements”).

 

(c)          Except as set forth on Schedule 4.11(c): (i) the Company owns or
has the right to use all Intellectual Property, free and clear of all liens or
other encumbrances; (ii) any Intellectual Property owned or used by the Company
has been duly maintained, is valid and subsisting, in full force and effect and
has not been cancelled, expired or abandoned; to the Knowledge of the Company
the Company has no knowledge that any of its operations constitute infringement
or misappropriation, on any Intellectual Property right of another Person;
(iii) the Company has not received notice from any third party regarding any
assertion or claim challenging the validity of any Intellectual Property owned
or used by the Company and the Company does not have any Knowledge of any basis
for such a claim; (iv) the Company has not licensed or sublicensed its rights in
any Intellectual Property; and (v) the Company has no Knowledge that any third
party is misappropriating, infringing, diluting or violating any Intellectual
Property owned by the Company;

 

13

 

 

4.12         Litigation. Except as set forth on Schedule 4.12, there is no
Action pending against or affecting or, to the Knowledge of the Company,
threatened against or affecting, the Company, or any of its assets, properties
or rights before any court or arbitrator or any other Governmental Authority.

 

4.13         Compliance with Laws. The Company is in compliance in all material
respects with all Laws applicable thereto, except where such failure would not
have a Material Adverse Effect. The Company is not at present charged with or,
to the Knowledge of the Company, threatened with any charge concerning or under
any investigation with respect to, any violation, in any material respect, of
any provision of any Law, and the Company is not in violation of or in default
under, and to the Knowledge of the Company, no event has occurred which, with
the lapse of time or the giving of notice or both, would result in the violation
of or default under, the terms of any judgment, decree, order, injunction or
writ of any court or other Governmental Authority, except where such failure
would not have a Material Adverse Effect.

 

4.14         Taxes.

 

(a)          The Company has duly and timely filed (or there has been filed on
its behalf) with the appropriate Governmental Authorities all material Tax
Returns required to be filed by it, and all such Tax Returns are true, correct
and complete in all material respects; and timely paid (or properly accrued on
the Company’s books), or there has been paid on its behalf all Taxes due from it
or claimed to be due from it by any Governmental Authority (whether or not set
forth on any Tax Return);

 

(b)          The Company has complied in all material respects with all
applicable Tax Laws relating to the payment and withholding of Taxes and has,
within the time and manner prescribed by law, withheld and paid over to the
proper Governmental Authority all amounts required to be withheld and paid over
under all applicable Tax Laws;

 

(c)          There are no Liens for Taxes upon the assets or properties of the
Company except for statutory Liens for current Taxes not yet due;

 

(d)          The Company has not requested any extension of time within which to
file any Tax Return in respect of any taxable year which has not since been
filed, and no outstanding waivers or comparable consents regarding the
application of the statute of limitations with respect to any Taxes or Tax
Returns has been given by or on behalf of the Company;

 

(e)          No federal, state, local or foreign audits, review, or other
Actions (“Tax Audits”) exist or have been initiated with regard to any Taxes or
Tax Returns of the Company, and the Company has not received any notice of such
a Tax Audit;

 

14

 

 

(f)          All Tax deficiencies which have been claimed, proposed or asserted
against the Company by any taxing authority have been fully paid, and there are
no other Tax Audits by any taxing authority in progress relating to the Company
or the business of the Company, nor has the Company or to the Company’s
Knowledge, any of its members or officers received any notice from any taxing
authority that it intends to conduct such an audit or investigation. No issue
has been raised by any taxing authority in any current or prior examination
which, by application of the same principles, would reasonably be expected to
result in a proposed deficiency for any subsequent period. The Company is not
subject to any private letter ruling of the Internal Revenue Service or any
comparable ruling of any other taxing authority;

 

(g)          No claim has been made by a Taxing authority in a jurisdiction
where the Company does not file Tax Returns to the effect that the Company is or
may be subject to taxation by that jurisdiction;

 

4.15         Insurance. Schedule 4.15 hereto sets forth a true and complete list
of all insurance policies or binders maintained by or for the benefit of the
Company and its Parent, officers, employees or agents. The Company has delivered
or made available to the Parent true and complete copies of such policies and
binders. Except as set forth on Schedule 4.15 hereto, (a) all such policies or
binders are in full force and effect and no premiums due and payable thereon are
delinquent, (b) there are no pending material claims against such insurance
policies or binders by the Company as to which the insurers have denied
liability, (c) the Company has complied in all material respects with the
provisions of such policies and (d) there exist no material claims under such
insurance policies or binders that have not been properly and timely submitted
by the Company to its insurers.

 

4.16         Employee Benefit Plans.

 

(a)          For purposes of this Agreement, the term “Company Employee Plans”
shall mean and include: all Company Employee Benefit Plans, arrangement or
policy applicable to any employee or former employee of the Company and each
plan, program, policy, agreement or arrangement (written or oral), providing for
compensation, bonuses, profit-sharing, option or other equity related rights or
other forms of incentive or deferred compensation, vacation benefits, insurance
coverage (including any self-insured arrangements), health or medical benefits,
disability benefits, workers’ compensation, supplemental unemployment benefits,
severance benefits and post-employment or retirement benefits (including
compensation, pension, health, medical or life insurance benefits) or other
employee benefits of any kind, whether funded or unfunded, which is maintained,
administered or contributed to by the Company and covers any employee or former
employee of the Company, or under which the Company has any Liability contingent
or otherwise (including but not limited to each material “employee benefit
plan,” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), but excluding any such plan that is a
“multiemployer plan,” as defined in Section 3(37) of ERISA). Neither the Company
nor any of its Affiliates contributes to, or is required to contribute to, any
“multiemployer plan” as defined in Section 3(37) of ERISA. Schedule 4.16(a) sets
forth a true, accurate and complete list of all Company Employee Plans.

 

(b)          Each Company Employee Plan has been established and maintained in
compliance with its terms and with the requirements prescribed by any and all
statutes, orders, rules and regulations (including but not limited to ERISA and
the Code) which are applicable to such Company Employee Plan, except where
failure to so comply would not, individually or in the aggregate, have a
Material Adverse Effect on the Company.

 

15

 

 

(c)          Except as set forth on Schedule 4.16(c), (i) no officer or other
employee of the Company will become entitled to any retirement, severance or
similar benefit or enhanced or accelerated benefit (including any acceleration
of vesting or lapse of repurchase rights or obligations with respect to any
Company Employee Plan or other benefit under any compensation plan or
arrangement of the Company) solely as a result of the transactions contemplated
hereby; and (ii) no payment made or to be made to any current or former employee
of the Company or any of its Affiliates by reason of the transactions
contemplated hereby (whether alone or in connection with any other event,
including, but not limited to, a termination of employment) will constitute an
“excess parachute payment” within the meaning of Section 280G of the Code.

 

(d)          The Company is in compliance in all material respects with all
applicable federal, state, local and foreign statutes, laws (including, without
limitation, common law), judicial decisions, regulations, ordinances, rules,
judgments, orders and codes respecting employment, employment practices, labor,
terms and conditions of employment and wages and hours, and no work stoppage or
labor strike against the Company is pending or threatened, nor is the Company or
its Subsidiaries involved in or threatened with any labor dispute, grievance, or
litigation relating to labor matters involving any employees, in each case
except as would not, individually or in the aggregate, have a Material Adverse
Effect on the Company. There are no suits, Actions, disputes, claims (other than
routine claims for benefits), investigations or audits pending or, to the
Knowledge of the Company, threatened in connection with any Company Employee
Plan, but excluding any of the foregoing which would not have a Material Adverse
Effect on the Company.

 

(e)          Schedule 4.16(e) sets forth all management, consulting, non-compete
and employment agreements of the Company.

 

4.17         Environmental Matters. No written notice, notification, demand,
request for information, citation, summons, complaint or order has been received
by, and no investigation, Action, claim, suit, proceeding or review is pending
or, to the Knowledge of the Company, threatened by any Person against, the
Company or its Subsidiaries, and no penalty has been assessed against the
Company or its Subsidiaries, in each case, with respect to any matters relating
to or arising out of any Environmental Law; the Company is in compliance with
all Environmental Laws; and there are no Liabilities of or relating to the
Company relating to or arising out of any Environmental Law and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a Liability.

 

4.18         Labor Matters. There is no unfair labor practice charge or
complaint against the Company or its Subsidiaries pending before the National
Labor Relations Board, any state labor relations board or any court or tribunal
and, to the Knowledge of the Company, none is or has been threatened; there is
no labor strike, dispute, request for representation, organizing activity,
slowdown or stoppage actually pending against or affecting the Company or its
Subsidiaries and, to the Knowledge of the Company, none is or has been
threatened. No individual who has performed services for or on behalf of the
Company, and who has been treated by the Company as an independent contractor,
is classifiable as a “leased employee,” within the meaning of Section 414(n)(2)
of the Code, with respect to the Company, or with respect to any customer of the
Company.

 

16

 

 

4.19         Personal Property. Schedule 4.19 hereto sets forth a true and
complete list of all equipment and fixtures having an acquisition cost of
$25,000 or more owned by the Company.

 

4.20         Real Property.

 

(a)          The Company does not own any real property.

 

(b)          Set forth on Schedule 4.20(b) hereto is a list of all leases,
subleases, licenses and other agreements (collectively, the “Real Property
Leases”) under which the Company uses or occupies or has the right to use or
occupy any real property used by the Company (the land, buildings and other
improvements covered by the Real Property Leases being herein called the “Leased
Real Property”).

 

(c)          The Company has performed in all material respects, or is now
performing in all material respects, its obligations under, and is not in
default (and would not by the lapse of time or the giving of notice or both be
in default) under, or in breach or violation of, nor has it received notice of
any asserted claim of a material default by the Company under, or a material
breach or violation by the Company of any of the Real Property Leases and, to
the Knowledge of the Company, the other party or parties thereto are performing
in all material respects and are not in violation thereunder.

 

4.21         Accounts Receivable. The accounts receivable of the Company
(i) arose from bona fide transactions in the ordinary course of business, are
payable on ordinary trade terms and are, to the knowledge of the Company, not
subject to any valid setoff, counterclaims or defense, and (ii) are legal, valid
and binding obligations of the respective debtors.

 

4.22         Inventory. Schedule 4.22 sets forth the Company’s inventory as of
December 8, 2013.

 

4.23         Finders’ or Advisors’ Fees. There is no investment banker, broker,
finder or other intermediary which has been retained by or is authorized to act
on behalf of the Company or the Company’s members who might be entitled to any
fee or commission in connection with the transactions contemplated by this
Agreement.

 

4.24         Related-Party Transactions. Except as set forth in Schedule 4.24,
no employee, or officer of the Company or member of his or her immediate family
is currently indebted to the Company, nor is the Company indebted (or committed
to make loans or extend or guarantee credit) to any of such individuals. No
employee or officer of the Company and no member of the immediate family of any
employee, officer, or director of the Company is directly or indirectly
interested in any material contract with the Company.

 

4.25         Required Vote. The affirmative vote or consent of the holders of a
majority of the membership interests of the Company with respect to which votes
are entitled to be cast in connection with the approval of this Agreement, is
the only vote or consent of the holders of any class or series of equity
interests of the Company necessary to approve this Agreement or the Merger. Such
vote or consent has been obtained prior to execution of this Agreement.

 

17

 

 

4.26         Disclosure. Neither this Agreement, nor any of the Exhibits or
Schedules hereto nor any list, certificate, schedule or other instrument,
document, agreement or writing furnished or to be furnished to, or made with
Purchasers or Parent pursuant hereto or in connection with the negotiation,
execution or performance hereof, contains any untrue statement by the Companies
or the Members of a material fact or omits to state any material fact necessary
to make any statement herein or therein not misleading.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERs AND PARENT

 

Each of the Parent and the Purchasers hereby represent and warrant to the
Members and Companies as follows:

 

5.1           Organization and Good Standing. Each Purchaser is a limited
liability company, and the Parent is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and have
the requisite power and authority and all governmental licenses, authorizations,
consents and approvals required to own, operate and lease their properties and
assets and to conduct their business as it is now being owned, operated, leased
and conducted. Each Purchaser and Parent are duly qualified or licensed to do
business as a foreign corporation or foreign limited liability companies, as
applicable, and are in good standing as a foreign corporation or foreign limited
liability company, as applicable, in every jurisdiction in which the failure to
be so qualified or licensed or in good standing would have a Material Adverse
Effect on a Purchaser’s or Parent’s business or operations or would adversely
affect its ability to consummate the transactions provided for or contemplated
by this Agreement.

 

5.2           Corporate Records. Copies of the certificate of incorporation of
the Parent and the articles of organization or certificate of formation, as
applicable, of the Purchasers, certified by the Secretary of State of the State
of Delaware, and of the by-laws of the Parent and the limited liability company
agreements of the Purchasers, certified by the Secretary of such company,
heretofore delivered to the Companies are true and complete copies of such
instruments as amended to the date of this Agreement. Such governing documents
of the Parent and Purchasers are in full force and effect. The Parent and
Purchasers are not in violation of any provision of their respective governing
documents.

 

5.3           Corporate Power and Authority. Each of the Parent and Purchasers
has the requisite corporate or limited liability company power and authority to
execute and deliver this Agreement, perform its obligations hereunder and
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by each of the Parent and each Purchaser, the performance by each
of its obligations hereunder and the consummation by each of the transactions
contemplated hereby have been duly authorized by all necessary corporate and
company actions of the Parent and Purchaser. This Agreement constitutes the
legal, valid and binding obligation of each of the Parent and each Purchaser,
enforceable against each in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
now or hereafter in effect relating to creditors’ rights generally and subject
to general principles of equity.

 

18

 

 

5.4           Finders’ or Advisors’ Fees. There is no investment banker, broker,
finder or other intermediary which has been retained by or is authorized to act
on behalf of the Parent and/or Purchasers who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.

 

5.5           No Violation. Except for the filing of the Certificates of Merger
and any filings required pursuant to federal or state securities laws, neither
the execution and delivery of this Agreement by the Parent and Purchasers, the
performance by Parent and Purchasers of their respective obligations hereunder,
nor the consummation by Parent and Purchasers of the transactions contemplated
hereby, will (a) contravene any provision of the governing documents of the
Parent or Purchasers; (b) violate, be in conflict with, constitute a default
under, permit the termination of, cause the acceleration (whether after the
giving of notice or the lapse of time or both) of the maturity of, any debt or
obligation of the Parent or Purchasers, require the consent of any other party
to, constitute a breach of, create a loss of a benefit under, or result in the
creation or imposition of any Lien upon any of the properties or assets of the
Parent or Purchasers under, any note, bond, license, mortgage, indenture, lease,
contract, agreement, instrument or commitment relating to the Parent or
Purchasers to which it is a party or by which it or any of its assets or
properties constituting part of its businesses is bound.

 

5.6           Approvals. Except for the filing of the Certificates of Merger,
and any filings required pursuant to federal or state securities laws, no
declaration, filing or registration with, notice to, nor Approval of, any
Governmental Authority, any stockholder of the Parent, or the Nasdaq Stock
Market is required to be made, obtained or given by or with respect to the
Parent or Purchasers in connection with the execution, delivery or performance
by the Parent or Purchasers of this Agreement, the performance by the Parent and
Purchasers of their obligations hereunder or the consummation by them of the
transactions contemplated hereby.

 

5.7           Capitalization. As of the date of this Agreement, Parent is
authorized to issue 20,000,000 shares of common stock, of which, 5,362,897
shares were issued and outstanding. All issued and outstanding shares of capital
stock of the Parent are validly issued, fully paid and nonassessable. Except as
set forth on Schedule 5.7 hereto, outside of the outstanding shares disclosed in
this Section 5.7, there are no contracts existing as of the date of this
Agreement relating to the issuance, sale or transfer of any equity securities or
other securities of Parent.

 

5.8           Parent’s Common Stock and NASDAQ Compliance.

 

(a)          At the time of each issuance of Parent’s Common Stock pursuant to
this Agreement, including any issuance pursuant to the exercise of any Warrant,
and at the time of issuance of each Warrant, pursuant to this Agreement, Parent
Common Stock is not, and will not be, subject to any preemptive rights, rights
of first refusal, subscription or similar rights that have not been properly
waived. At the time of each issuance of Parent Common Stock pursuant to this
Agreement, such Parent Common Stock, including any issuance pursuant to the
exercise of any Warrant, and at the time of issuance of each Warrant, pursuant
to this Agreement, has been, and will be, duly authorized by all necessary
corporate action on the part of Parent, and any Parent Common Stock issued
pursuant to the terms of this Agreement will be validly issued, fully paid and
non-assessable and free from any Lien.

 

19

 

 

(b)          Except for issues disclosed in Parent’s SEC filings, Parent is, and
since September 30, 2010 has been in compliance with the applicable listing
rules and corporate governance rules and regulations of NASDAQ.

 

(c)          Parent is permitted to use Form S-1 to register its shares of
common stock.

 

5.9           Issuance Valid; SEC Filings; Financial Statements.

 

(a)          At the time of each issuance of Parent Common Stock pursuant to
this Agreement, such issuance will be exempt from the registration requirements
of the Securities Act and all applicable state securities laws, and will have
been issued in compliance with all applicable rules and regulations of the
NASDAQ Stock Market (or such other securities exchange or quoting service that
makes the primary market in shares of Parent Common Stock if it is not then
listed on the NASDAQ Stock Market). Upon the effectiveness of a registration
statement relating to, or covering, any shares of Parent Common Stock issued to
the Members pursuant to this Agreement, such shares of Parent Common Stock and
shares underlying the Warrants shall be freely tradable under the Securities Act
by the holder thereof without restriction under the Securities Act.

 

(b)          Except for issues disclosed in Parent’s SEC filings, Parent has
filed (or, where permitted, furnished) all reports, schedules, forms, statements
and other documents (including exhibits and all other information incorporated
therein) required to be filed (or furnished) under the Securities Act, the
Exchange Act, or the Sarbanes-Oxley Act of 2002 (including the rules and
regulations thereunder) by Parent or any of its subsidiaries with the SEC since
September 30, 2009 (such documents, together with any documents filed during
such period by Parent with the SEC on a voluntary basis on Current Reports on
Form 8-K, collectively, the “SEC Documents”). Except for issues disclosed in
Parent’s SEC filings, as of their respective dates, the SEC Documents, as the
same have been amended, supplemented, modified or superseded by subsequent SEC
Documents filed prior to the date of this Agreement, complied in all material
respects with the requirements of the Securities Act, the Exchange Act, and the
Sarbanes-Oxley Act of 2002 to the extent applicable to such SEC Documents, and
none of the SEC Documents when filed (and, in the case of any registration
statement under the Securities Act, at the time it was declared effective), or
if amended or superseded by a filing prior to the date of this Agreement, on the
date of such subsequent filing, contained any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No event has occurred as a consequence of which Parent would be
required to file a Current Report on Form 8-K pursuant to the requirements of
the Exchange Act as to which such a report has not been timely filed with the
SEC. The financial statements of Parent contained or incorporated by reference
in the SEC Documents have been prepared in accordance with GAAP (except, in the
case of unaudited statements, as permitted by Form 10-Q and Regulation S-X
promulgated by the Securities and Exchange Commission) applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto) and fairly present in all material respects the consolidated financial
position of Parent and its consolidated subsidiaries as of the dates thereof and
the consolidated results of their operations, changes in shareholders’ equity,
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end adjustments and the absence of footnotes if
applicable) after giving effect to any amendments or supplements thereto filed
prior to the date of this Agreement. Except for liabilities and obligations (A)
reflected or reserved against in the most recent balance sheet (or described in
the notes thereto) of Parent included in the SEC Documents, (B) incurred in
connection with this Agreement or the transactions contemplated by this
Agreement, (C) incurred since September 30, 2013, in the ordinary course of
business, or (D) that have been publicly announced, neither Parent nor any of
its subsidiaries has any liabilities or obligations of any nature (whether
accrued, absolute, contingent or otherwise) that, individually or in the
aggregate, have had or would reasonably be expected to have a material adverse
effect on the assets, properties, liabilities, financial condition or results of
operations of Parent and its subsidiaries taken as a whole.

 

20

 

 

(c)          Each of the principal executive officer of Parent and the principal
financial officer of Parent (or each former principal executive officer of
Parent and each former principal financial officer of Parent, as applicable) has
made all certifications required by Rule 13a-14 or 15d-14 under the Securities
Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 with
respect to the SEC Documents, and the statements contained in such
certifications were when made true and accurate. Neither Parent nor any of its
subsidiaries has outstanding, or has arranged any outstanding, “extensions of
credit” to directors or executive officers within the meaning of Section 402 of
the Sarbanes-Oxley Act of 2002.

 

(d)          Parent’s “disclosure controls and procedures” (as defined in Rules
13a-15(e) and 15d-15(e) of the Securities Exchange Act) are reasonably designed
to ensure that all information (both financial and non-financial) required to be
disclosed by Parent in the reports that it files or submits under the Securities
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC, and that all such
information is accumulated and communicated to management as appropriate to
allow timely decisions regarding required disclosure and to make the
certifications of the principal executive officer and principal financial
officer of Parent required under the Securities Exchange Act with respect to
such reports. Parent and each of its subsidiaries has established and maintains
a system of “internal controls over financial reporting” (as defined in Rule
13a-15(f) and Rule 15d-15(f) of the Securities Exchange Act) that, except as set
forth in the next sentence, is sufficient to provide reasonable assurance (i)
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, (ii) that
receipts and expenditures of Parent and its subsidiaries are being made only in
accordance with the authorization of management and Parent’s board of directors,
and (iii) regarding prevention or timely detection of the unauthorized
acquisition, use or disposition of Parent’s and its subsidiaries’ assets that
could have a material effect on Parent’s financial statements. Parent has
disclosed, based on its most recent evaluation of internal controls, to its
outside auditors and the audit committee of the board of directors of Parent,
which disclosures have been disclosed in the SEC Documents to the extent
required by the Securities Exchange Act, (i) any significant deficiencies or
material weaknesses (as such terms are defined by the Public Company Accounting
Oversight Board) in the design or operation of internal control over financial
reporting which would reasonably be expected to adversely affect Parent’s
ability to record, process, summarize and report financial information or (ii)
any fraud, whether or not material, that involves management or other employees
who have a significant role in Parent’s internal control over financial
reporting. Since September 30, 2013, any material change in internal control
over financial reporting required to be disclosed in any SEC Document has been
so disclosed.

 

21

 

 

5.10         Quotation of Parent Common Stock. At the time of Closing, the
shares of Parent Common Stock issued pursuant to this Agreement shall be
approved for quotation on The NASDAQ Stock Market or other national securities
exchange, subject only to official notice of issuance.

 

5.11         Disclosure. Neither this Agreement, nor any of the Exhibits or
Schedules hereto nor any list, certificate, schedule or other instrument,
document, agreement or writing furnished or to be furnished to, or made with a
Company or a Member pursuant hereto or in connection with the negotiation,
execution or performance hereof, contains any untrue statement by the Parent or
Purchasers of a material fact or omits to state any material fact necessary to
make any statement herein or therein not misleading.

 

ARTICLE VI
COVENANTS

 

6.1           Each Company covenants and agrees that from the date of this
Agreement until the Closing Date, except as otherwise consented to by the Parent
in writing:

 

(a)          Conduct of the Company. From the date of this Agreement until the
Closing, the Companies shall conduct their businesses in the ordinary course
consistent with past practice and shall use its commercially reasonable best
efforts to preserve intact its business organization.

 

Without limiting the generality of the foregoing and, without the prior written
consent of the Parent, from the date of this Agreement until the Closing:

 

(i)          The Companies will not adopt or propose any change in its
certificate of formation or articles of organization or operating agreement;

 

(ii)         From the date of this Agreement until Closing, the Companies shall
conduct their respective businesses in the ordinary course consistent with past
practices and shall use their commercially reasonable best efforts to preserve
intact their business organizations;

 

(iii)        The Companies will not adopt a plan or agreement of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization of the Companies;

 

(iv)        The Companies will not issue or sell any equity of, or securities
convertible into or exchangeable for, or options, warrants, calls, commitments
or rights of any kind to acquire, any equity of any class or series of the
Companies;

 

22

 

 

(v)         The Companies will not (A) split, combine, subdivide or reclassify
its outstanding equity, or (B) declare, set aside or pay any distribution
payable in cash, equity or property with respect to their equity;

 

(vi)        The Companies will not redeem, purchase or otherwise acquire
directly or indirectly any equity of the Companies;

 

(vii)       The Companies will not amend the terms (including the terms relating
to accelerating the vesting or lapse of repurchase rights or obligations) of any
employee equity options or other equity based awards;

 

(viii)      The Companies will not (A) grant any severance or termination pay to
(or amend any such existing arrangement with) any officer or employee of the
Companies, (B) enter into any employment, deferred compensation or other similar
agreement (or any amendment to any such existing agreement) with any officer or
employee of the Companies, (C) increase any benefits payable under any existing
severance or termination pay policies or employment agreements, (D) increase (or
amend the terms of) any compensation, bonus or other benefits payable to
officers or employees of the Companies, or (E) permit any officer or employee
who is not already a party to an agreement or a participant in a plan providing
benefits upon or following a “change in control” to become a party to any such
agreement or a participant in any such plan;

 

(ix)         The Companies will not acquire any assets or property of any other
Person except in the ordinary course of business consistent with past practice;

 

(x)          The Companies will not sell, lease, license or otherwise dispose of
any assets or property except pursuant to existing contracts or commitments or
except in the ordinary course of business consistent with past practice;

 

(xi)         The Companies will not enter into any joint venture, partnership or
other similar arrangement;

 

(xii)        The Companies will not take any action that would make any
representation or warranty of the Companies hereunder inaccurate in any material
respect at, or as of any time prior to, the Closing Date;

 

(xiii)       The Companies will not make or change any material Tax election,
settle any material audit or file any material amended Tax Returns;

 

(xiv)      The Companies will not incur any indebtedness, other than ordinary
trade payables incurred in the ordinary course (it being understood and agreed
that the accrual of interest with respect to indebtedness in existence on the
date of this Agreement shall not be deemed to be incurrence of indebtedness);
and

 

(xv)       The Companies will not agree or commit to do any of the foregoing.

 

23

 

 

6.2           The Parent covenants and agrees that from the date of this
Agreement until the Closing Date, except as otherwise consented to by the
Companies in writing:

 

(i)          The Parent and the Purchasers will not take any action that would
make any representation or warranty of the Parent and the Purchasers hereunder
inaccurate in any material respect at, or as of any time prior to, the Closing
Date;

 

(ii)         The Parent shall promptly seek Nasdaq review of the quotation of
all shares of Parent Common Stock to be issued hereunder, if required, and shall
promptly respond to any Nasdaq inquiry or request for information relating to
such Nasdaq review;

 

(iii)        The Parent will timely file all SEC Documents required to be filed
by it;

 

(iv)        The Parent will not take any action that would make any
representation or warranty of the Parent hereunder inaccurate in any material
respect at, or as of any time prior to, the Closing Date.

 

(v)         Conduct of the Parent. From the date of this Agreement until the
Closing, the Parent shall conduct its business in the ordinary course consistent
with past practice and shall use its commercially reasonable best efforts to
preserve intact its business organization.

 

Without limiting the generality of the foregoing and, without the prior written
consent of the Company, from the date of this Agreement until the Closing:

 

(1)The Parent will not adopt or propose any change in its certificate of
incorporation or bylaws;

 

(2)The Parent will not adopt a plan or agreement of complete or partial
liquidation, dissolution, consolidation, restructuring, recapitalization or
other reorganization of the Parent;

 

(3)The Parent will not issue or sell any equity of, or securities convertible
into or exchangeable for, or options, warrants, calls, commitments or rights of
any kind to acquire, any equity of any class or series of the Parent, other than
as disclosed in Parent’s public securities filings;

 

(4)The Parent will not (A) split, combine, subdivide or reclassify its
outstanding equity, or (B) declare, set aside or pay any distribution payable in
cash, equity or property with respect to its equity; and

 

(5)The Parent will not redeem, purchase or otherwise acquire directly or
indirectly any equity of the Parent.

 

(vi)        The Parent will not agree or commit to do any of the foregoing.

 

24

 

 

6.3           Consents and Approvals. The Companies shall use their best efforts
to obtain at the earliest practicable date, and in any event prior to Closing,
all Approvals reasonably requested by the Parent with respect to the Companies’
Contracts or that are necessary to obtain fulfillment of the conditions set
forth in Article VII hereof.

 

6.4           No Solicitation of Transaction. The Companies shall not, and shall
use their best efforts to cause their Representatives not to, directly or
indirectly, take any of the following actions with any Person other than the
Parent and Purchasers without the prior written consent of the Parent:
(A) solicit, initiate, facilitate or encourage, or furnish information with
respect to the Companies, in connection with, any inquiry, proposal or offer
with respect to any merger, consolidation or other business combination
involving the Companies or the acquisition of all or a substantial portion of
the assets of, or any securities of, the Companies (an “Alternative
Transaction”); (B) negotiate, discuss, explore or otherwise communicate or
cooperate in any way with any third party with respect to any Alternative
Transaction; or (C) enter into any agreement, arrangement or understanding with
respect to an Alternative Transaction or requiring the Companies to abandon,
terminate or refrain from consummating a transaction with the Parent and the
Purchasers.

 

6.5           Payment of Taxes. The Members, on the one hand, and the Parent, on
the other hand, will each pay, or reimburse the other party for, 50% of the
aggregate sales, use and transfer taxes resulting from the consummation of the
Mergers and the transactions contemplated by this Agreement.

 

6.6           Management Agreement. At the closing, the Members will cause their
Affiliate, Hootwinc, LLC, to enter into a transitional services agreement with
the Companies in substantially the form of Exhibit 6.6 hereto and the current
Services Agreements between the Companies and Hootwinc, LLC shall be superseded
and terminated.

 

6.7           Access and Investigation. Between the date of this Agreement and
the Closing Date, and upon reasonable advance notice received from Parent, the
Companies shall: (a) afford Parent and its representatives full and free access,
during regular business hours, to the Companies’ personnel, properties, assets,
contracts, licenses, permits, books and records and other documents and data,
such rights of access to be exercised in a manner that does not unreasonably
interfere with the operations of the Companies; and (b) otherwise cooperate and
assist, to the extent reasonably requested by Parent, with Parent’s
investigation of the properties, assets and financial condition related to the
Companies.

 

6.8           Company Licensing. Hootwinc, LLC, Larry Spitcaufsky, Adrian Oca,
Roger French and Greg Schwartz shall be removed from, and released of all
ongoing obligations and liabilities under, all liquor, gambling and other
licenses of the Companies, and the Parent and the Companies will use their
commercially reasonable best efforts to facilitate the installation of Michael
D. Pruitt, Chief Executive Officer of the Parent and President of the
Purchasers, as the correct party under such licenses and permits. The Companies
and Members shall reasonably assist in the transfer of all Company Licensing.

 

25

 

 

6.9           Replacement Guaranties. Parent shall deliver replacement
guaranties to the landlords under all real property leases of the Companies. The
Members, the Companies and their Affiliates shall be released from any and all
guarantee obligations with respect to any Company real property leases.

 

ARTICLE VII
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PURCHASERS AND/OR PARENT

 

The obligations of the Purchasers and/or Parent to effect the Closing hereunder
are subject to the satisfaction, at or prior to the Closing, of all of the
following conditions:

 

7.1           Representations and Warranties True. The representations and
warranties contained in Article IV hereof, in the Schedules to this Agreement,
and in all certificates delivered by the Companies to the Parent pursuant hereto
or in connection with the transactions contemplated hereby shall be true and
accurate in all material respects as of the date when made and shall be deemed
to be made again at and as of the Closing Date and shall then be true and
accurate in all material respects (except for changes contemplated by this
Agreement and except for representations and warranties that by their terms
speak as of the date of this Agreement or some other date which shall be true
and correct only as of such date).

 

7.2           Performance of Covenants. The Companies shall have performed and
complied with each and every covenant, agreement and condition required by this
Agreement to be performed or complied with by them prior to or on the Closing
Date.

 

7.3           No Governmental Proceeding. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) that is in effect and prohibits the
consummation of the transactions contemplated by this Agreement.

 

7.4           Certificates. The Companies shall have furnished the Parent with
such certificates to evidence compliance with the conditions set forth in this
Article VII as may be reasonably requested by Parent.

 

7.5           Consents. The Companies shall have obtained all consents which,
the failure to so obtain would have a Material Adverse Effect.

 

7.6           No Material Adverse Effect. There shall have been, between the
date of this Agreement and the Closing Date, no Material Adverse Effect.

 

7.7           Delivery of Good Standing Certificates and Resolutions. The
Purchaser shall have received certificates of good standing with respect to the
Company and its Subsidiaries issued by the jurisdiction of its organization. The
Purchaser shall have received copies of the resolutions of each Company and its
Subsidiaries approving this Agreement, the Merger and the transactions
contemplated herein, certified by an appropriate officer.

 

7.8           Financial Statements. Each Company shall have provided the Parent
with copies of the Annual Financial Statements and the Interim Financial
Statements.

 

26

 

 

7.9           Officer Resignations. Effective as of the Effective Time, each of
the Companies’ officers shall have resigned.

 

7.10         Certain Notices. From and after the date of this Agreement until
the Effective Time, each Company shall promptly notify the Parent of: (a) the
occurrence, or non-occurrence of any event that would be likely to cause any
condition to the obligations of any party to effect the Mergers or any other
transaction contemplated by this Agreement not to be satisfied or (b) the
failure of the Companies to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it pursuant to this Agreement
which would reasonably be expected to result in any condition to the obligations
of any party to effect the Mergers or any other transaction contemplated by this
Agreement not to be satisfied; provided, however, that the delivery of any
notice pursuant to this Section 7.11 shall not cure any breach of any
representation, warranty, covenant or agreement contained in this Agreement or
otherwise limit or affect the remedies available hereunder to the party
receiving such notice.

 

7.11         Public Announcements. Each Company agrees that no public release or
announcement concerning the transactions contemplated hereby shall be issued by
any party without the prior written consent of the Parent (which consent shall
not be unreasonably withheld or delayed), except as such release or announcement
may be required by applicable law or the rules or regulations of any applicable
United States securities exchange or regulatory or governmental body to which
the relevant party is subject, in which case the party required to make the
release or announcement shall use its reasonable best efforts to allow each
other party reasonable time to comment on such release or announcement in
advance of such issuance. Each Company agrees that the press release announcing
the execution and delivery of this Agreement shall be a joint release of, and
shall not be issued prior to the approval of the Parent.

 

7.12         Approval of Company Members and Managers. The approval of this
Agreement by the Members and Managers of the Companies shall have been obtained
and the Companies shall have provided evidence satisfactory to Parent that the
Members are all “accredited investors” within the meaning of the Securities Act.

 

7.13         Shareholder Approval of Parent Shareholders. If required, the
approval of this Agreement by the Parent’s shareholders shall have been
obtained.

 

ARTICLE VIII
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANIES

 

The obligations of the Companies to effect the Closing hereunder are subject to
the satisfaction, at or prior to the Closing, of all of the following
conditions:

 

8.1           Representations and Warranties True. The representations and
warranties contained in Article V hereof and in all certificates delivered by
the Parent and Purchasers to the Companies pursuant hereto or in connection with
the transactions contemplated hereby shall be true and accurate in all material
respects as of the date when made and shall be deemed to be made again at and as
of the Closing Date and shall then be true and accurate in all material respects
(except for changes contemplated by this Agreement and except for
representations and warranties that by their terms speak as of the date of this
Agreement or such other date which shall be true and accurate only as of such
date).

 

27

 

 

8.2           Performance of Covenants. The Parent and Purchasers shall have
performed and complied with each and every covenant, agreement and condition
required by this Agreement to be performed or complied with by Parent and
Purchasers prior to or on the Closing Date.

 

8.3           No Governmental Proceeding. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered into
any statute, rule, regulation, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and prohibits
the consummation of the transactions contemplated by this Agreement.

 

8.4           Certificates. The Parent and Purchasers shall have furnished the
Companies with such certificates to evidence compliance with the conditions set
forth in this Article VIII as may be reasonably requested by the Companies.

 

8.5           Consents. Parent and Purchasers shall have obtained all consents
which, the failure to so obtain would have a Material Adverse Effect on the
Parent or Purchasers.

 

8.6           Delivery of Good Standing Certificates and Resolutions. The
Companies shall have received certificates of good standing with respect to the
Parent and Purchasers issued by the jurisdiction of their incorporation or
organization. The Companies shall have received copies of the resolutions of the
Parent and Purchasers approving this Agreement, the Mergers and the transactions
contemplated herein, certified by an appropriate officer.

 

8.7           Certain Notices. From and after the date of this Agreement until
the Effective Time, each of the Parent and each Purchaser shall promptly notify
the Company of: (a) the occurrence, or non-occurrence of any event that would be
likely to cause any condition to the obligations of any party to effect the
Mergers or any other transaction contemplated by this Agreement not to be
satisfied or (b) the failure of the Parent or Purchasers, as the case may be, to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it pursuant to this Agreement which would reasonably be expected
to result in any condition to the obligations of any party to effect the Mergers
or any other transaction contemplated by this Agreement not to be satisfied;
provided, however, that the delivery of any notice pursuant to this Section 8.7
shall not cure any breach of any representation, warranty, covenant or agreement
contained in this Agreement or otherwise limit or affect the remedies available
hereunder to the party receiving such notice.

 

8.8           Approval. The approval of the Parent and Purchaser’s shareholders
and members, respectively, shall have been obtained, if required. In addition,
NASDAQ shall have confirmed in writing or otherwise acknowledged to Parent and
the Members that the transactions contemplated by this Agreement will not be
aggregated with other transactions involving Parent or any of its Affiliates.

 

28

 

 

8.9           Company Licensing. Larry Spitcaufsky, Adrian Oca, Roger French and
Greg Schwartz shall have been removed from, and released of all ongoing
obligations and liabilities under, all liquor, gambling and other licenses of
the Companies, and the Companies will use their commercially reasonable efforts
to facilitate the installation of Michael D. Pruitt, Chief Executive Officer of
the Parent and President of the Purchasers, as the correct party under such
licenses and permits. The Companies and Members shall reasonably assist in the
transfer of all Company Licensing.

 

8.10         Registration Rights Agreement. The Parent and the Companies shall
have entered into the Registration Rights Agreement attached hereto as Exhibit
8.10.

 

8.11         Replacement Guaranties. Parent shall have delivered replacement
guaranties to the landlords under all real property leases of the Companies. The
Members, the Companies and their Affiliates shall have been released from any
and all guarantee obligations with respect to any Company real property leases.

 

ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER

 

9.1           Termination. This Agreement may be terminated at any time prior to
the Closing Date:

 

(a)          by mutual consent of the Parent and the Companies;

 

(b)          by either the Parent or the Companies if there has been a material
misrepresentation or material breach on the part of the other parties (i.e., the
Seller Parties or the Buyer Parties) in the representations, warranties or
covenants set forth in this Agreement which is not cured within ten Business
Days after such other party has been notified in writing of the intent to
terminate this Agreement pursuant to this clause (b);

 

(c)          by either the Parent or the Companies, if any permanent injunction
or action by any court or other Governmental Authority of competent jurisdiction
enjoining, denying Approval of or otherwise prohibiting consummation of any of
the transactions contemplated by this Agreement shall become final and
nonappealable;

 

(d)          by Parent if the Closing has not occurred on or before January 31,
2014, or such later date as the parties may agree upon, unless the Parent or
Purchasers are in breach of this Agreement; or

 

(e)          by the Companies if the Closing has not occurred on or before
January 31, 2014, or such later date as the parties may agree upon, unless the
Members or a Company are in breach of this Agreement.

 

9.2           Effect of Termination. In the event of termination of this
Agreement as expressly permitted under Section 9.1 hereof, this Agreement shall
forthwith become void (except for this Section 9.2) and there shall be no Action
on the part of a Company, a Company’s members, the Purchasers, the Parent or
their respective officers, directors or affiliates; provided, that, if such
termination shall result from a material misrepresentation by a party or the
willful breach by a party of the covenants of such party contained in this
Agreement, such party shall be fully liable for any and all Damages sustained or
incurred as a result of such breach.

 

29

 

 

9.3           Amendment. This Agreement may not be amended, except by an
instrument in writing signed on behalf of each of the parties hereto.

 

9.4           Extension; Waiver. At any time prior to the Closing, the parties
hereto may (i) extend the time for the performance of any of the obligations or
other acts of any other party hereto, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto, and (iii) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid if set forth in writing in an instrument
signed by or on behalf of such party. The waiver by any party hereto of a breach
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

 

ARTICLE X
INDEMNITY

 

10.1         Indemnification by the Members. If the Closing occurs, each of the
Members, jointly and severally, covenants and agrees to indemnify, defend,
protect and hold harmless the Parent and its officers, directors, members,
managers, employees, stockholders, assigns, successors and Affiliates
(individually, a “Buyer Party” and collectively “Buyer Parties”) from, against
and in respect of all Damages, Actions, and interest (including interest from
the date of such Damages) suffered, sustained, incurred or paid by any Buyer
Party, in any Action: between a Buyer Party and a Company; or between a Buyer
Party and a third party, in connection with, resulting from or arising out of,
directly or indirectly: (i) the inaccuracy of any representation or the breach
of any warranty set forth in this Agreement or certificates delivered on the
part of a Company in connection with the Closing; (ii) the nonfulfillment of any
covenant or agreement on the part of a Company set forth in this Agreement or in
any agreement or certificate executed and delivered by a Company pursuant to
this Agreement or in the transactions contemplated hereby; (iii) claims (whether
based on contract, tort, fiduciary or any other theory) of any actual or
purported, beneficial or record, current or past, holder of a Company’s debt or
equity securities (or any interest or right therein) in connection with,
resulting from or arising out of, directly or indirectly, such debt or equity
securities (or any interest or right therein) that is based on any action taken
at or prior to the Effective Time.

 

10.2         Indemnification by the Parent and Purchasers. If the Closing
occurs, each of the Parent and the Purchasers, jointly and severally, covenants
and agrees to indemnify, defend, protect and hold harmless the Members and their
officers, directors, members, managers, employees, stockholders, assigns,
successors and Affiliates (individually, a “Seller Party” and collectively
“Seller Parties”) from, against and in respect of all Damages, Actions, and
interest (including interest from the date of such Damages) suffered, sustained,
incurred or paid by any Seller Party, in connection with, resulting from or
arising out of, directly or indirectly: (i) the inaccuracy of any representation
or the breach of any warranty set forth in this Agreement or certificates
delivered on the part of the Parent or a Purchaser in connection with the
Closing; or (ii) the nonfulfillment of any covenant or agreement on the part of
the Parent or a Purchaser set forth in this Agreement or in any agreement or
certificate executed and delivered by the Parent or a Purchaser pursuant to this
Agreement or in the transactions contemplated hereby.

 

30

 

 

10.3         Notice of Claims. An Indemnified Party shall notify the
Indemnifying Party within a reasonable period of time after becoming aware of
any Damages which the Indemnified Party shall have determined has given rise to
a claim for indemnification under Section 10.1 or 10.2 hereof. Such notice shall
include an estimate of the Damages that the Indemnified Party has determined may
be incurred. As soon as practicable after the date of such notice, the
Indemnified Party shall provide to the Indemnifying Party all information and
documentation necessary to support and verify the Damages so claimed and the
Indemnifying Party and its agents shall be given access to all books and records
in the possession or control of the Indemnified Party which the Indemnifying
Party reasonably determines to be related to such claim. If the Indemnifying
Party notifies the Indemnified Party that it does not dispute the claim or the
estimated amount of Damages described in such notice, or fails to notify the
Indemnified Party within 30 days after delivery of such notice by the
Indemnified Party whether the Indemnifying Party disputes the claim or the
estimated amount of Damages described in such notice, the estimated Damages in
the amount specified in the Indemnified Party’s notice will be conclusively
deemed a liability of the Indemnifying Party and the Indemnifying Party shall
pay the amount of such Damages to the Indemnified Party.

 

10.4         Matters Involving Third Parties.

 

(a)          If any third party shall commence an Action against any Indemnified
Party with respect to any matter (a “Third Party Claim”) which may give rise to
a claim for indemnification under Section 10.1 or 10.2, the Indemnified Party
shall notify the Indemnifying Party in writing as soon as practicable.

 

(b)          The Indemnifying Party shall have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice and
reasonably acceptable to the Indemnified Party so long as (i) the Indemnifying
Party shall notify the Indemnified Party in writing (within 30 days after its
receipt of notice, in accordance with Section 12.5, of the Third Party Claim as
provided in Section 10.4 or, if the Indemnifying Party has disputed the claim
for indemnification, then within ten days of a final determination that such
claim is a valid claim under Section 10.1 or 10.2) that the Indemnified Party
will be entitled to indemnification under Section 10.1 or 10.2 hereof from and
against any Damages the Indemnified Party may suffer arising out of the Third
Party Claim and (ii) the Indemnifying Party diligently conducts the defense of
the Third Party Claim. It is agreed that no delay on the part of the Indemnified
Party in notifying any Indemnifying Party of a claim (including any Third Party
Claim) will relieve the Indemnifying Party thereby unless said Indemnifying
Party is prejudiced by such failure to give notice.

 

(c)          So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with Section 10.4(b) above, (i) the Indemnified
Party may retain separate co-counsel, at its sole cost and expense, and
participate in the defense of the Third Party Claim; provided that, if there is
a conflict between the Indemnified Party and the Indemnifying Party with respect
to the subject matter of the Third Party Claim, the Indemnified Party may retain
separate counsel at the expense of the Indemnifying Party, (ii) the Indemnified
Party shall not consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld or delayed, (iii) the Indemnified Party shall cooperate within reason
with the Indemnifying Party’s defense of such Third Party Claim and (iv) the
Indemnifying Party shall not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld or delayed.

 

31

 

 

10.5         Limitations on Amount.

 

(a)          The Members shall have no liability (for indemnification or
otherwise) with respect to claims under this Section 10 until the total of all
Damages with respect to such matters exceeds fifty thousand dollars ($50,000),
and then only for Damages in excess of such amount. Additionally, the Members
shall not have any liability for claims under this Section 10, individually or
in the aggregate, in excess of $300,000.

 

(b)          Notwithstanding any provision herein, no party hereto shall in any
event be liable to any other party hereto or its Affiliates, officers,
directors, employees, agents or representatives on account of any indemnity
obligation set forth in this Article 10 for any indirect, consequential,
special, incidental or punitive damages (including lost profits, loss of use,
damage to goodwill or loss of business); provided that such limitation shall not
limit recovery with respect to any Third-Party Claim.

 

10.6         Time Limitations.

 

(a)          If the Closing occurs, the Members will have liability (for
indemnification or otherwise) with respect to any breach of a representation or
warranty in this Agreement only if on or before the eighteen (18) month
anniversary of the Closing Date, Parent notifies the Members of a claim
specifying the factual basis of the claim in reasonable detail to the extent
then known by Parent.

 

(b)          If the Closing occurs, the Parent will have liability (for
indemnification or otherwise) with respect to any breach of a representation or
warranty in this Agreement only if on or before the eighteen (18) month
anniversary of the Closing Date, the Members notify the Parent of a claim
specifying the factual basis of the claim in reasonable detail to the extent
then known by the Members.

 

10.7         Sole and Exclusive Remedy. Each party hereto acknowledges and
agrees that, from and after the Closing, its and its Affiliates’ sole and
exclusive remedy with respect to any and all claims (other than claims arising
from fraud or willful misconduct) relating to this Agreement shall be pursuant
to the indemnification provisions set forth in this Article 10. In furtherance
of the foregoing, each party hereto hereby waives, on behalf of itself and each
of its Affiliates, from and after the Closing, to the fullest extent permitted
under any Law any and all rights, claims and causes of action for damages it or
any of its Affiliates may have against another party hereto or any of their
respective Affiliates arising under or based upon this Agreement or any of the
transactions contemplated hereby or any Law, except pursuant to claims arising
from fraud or willful misconduct on the part of a party hereto and pursuant to
the indemnification provisions set forth in this Article 10.

 

32

 

 

ARTICLE XI
OTHER AGREEMENTS

 

The parties hereto agree that:

 

11.1         Best Efforts. The Parent, the Purchasers, the Members and each
Company shall each cooperate with the others and use (and shall cause their
respective Subsidiaries to use) their respective commercially reasonable best
efforts to promptly (i) take or cause to be taken all necessary actions, and do
or cause to be done all things, necessary, proper or advisable under this
Agreement and applicable laws to consummate and make effective the Mergers and
the other transactions contemplated by this Agreement as soon as practicable,
including, without limitation, preparing and filing promptly and fully all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents and
(ii) obtain all Approvals required to be obtained from any third party
necessary, proper or advisable to consummate the Mergers and other transactions
contemplated by this Agreement.

 

11.2         Public Announcements. At the proper time, as determined by the
parties hereto in good faith consultation with each other, the Surviving
Companies shall issue a press release or make a public statement concerning this
Agreement and the related transactions containing disclosure which is mutually
agreeable to the parties; provided, that prior to the issuance of a press
release, none of the parties hereto shall make any announcement of such
transaction or disclose the existence of and/or particulars of any negotiations
related thereto, including, but not limited to, the terms, conditions,
consideration to be paid or other facts related to this Agreement and the
related transactions.

 

11.3         Expenses. Each Party shall be responsible for its own expenses
incurred in this transaction.

 

ARTICLE XII
MISCELLANEOUS

 

12.1         Entire Agreement. This Agreement (including the documents and
instruments referred to herein) embody the entire agreement and understanding of
the parties with respect to the transactions contemplated hereby and supersede
all other prior commitments, arrangements or understandings, both oral and
written, between the parties with respect thereto. There are no agreements,
covenants, representations or warranties with respect to the transactions
contemplated hereby other than those expressly set forth herein.

 

12.2         Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware.

 

12.3         Headings and Exhibits. The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof. Schedules and documents referred to
in this Agreement are an integral part of this Agreement.

 

33

 

 

12.4         Survival of Representations, Warranties and Covenants. All
representations and warranties made by any party in or pursuant to this
Agreement or in any document delivered pursuant hereto shall survive for two
years after the Closing; provided, however, that in the event of fraud by any
party, the representations and warranties of the party shall survive the Closing
for an indefinite period of time. Notwithstanding the foregoing, if a claim
notice is sent pursuant to Section 10.3, the representation or warranty with
respect to which such claim notice is sent, and the related indemnification
obligations set forth in Article X with respect to the claim notice, shall
survive until the resolution of the claim for Damages to which such claim notice
relates, or such longer period as provided in the preceding sentence. All
covenants made by any party pursuant to this Agreement shall survive the Closing
pursuant to their terms.

 

12.5         Notices. Any notices or other communications required or permitted
hereunder shall be in writing and personally delivered at the addresses
designated below, by facsimile transmission to the respective facsimile numbers
designated below (with electronic confirmation of delivery), or mailed by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows, or to such other address or addresses as may hereafter be
furnished by one party to the other party in compliance with the terms hereof:

 

If to the Parent, Purchaser, or Surviving Corporation:

 

CHANTICLEER HOLDINGS, INC.

Attention: Michael Pruitt

11220 Elm Lane, Suite 203

Charlotte, NC 28277

Facsimile No.: 704.366.2463

 

If to the Companies (pre-Closing) or the Members (post-Closing):

 

HOOTWINC, LLC

Attn: Larry Spitcaufsky

3186 Vista Way

Oceanside, CA 92056

Facsimile No.: 760.966.0037

 

with a copy to (which shall not constitute notice):

 

Husch Blackwell LLP

Attn: Edward V. Wilson

4801 Main Street, Suite 1000

Kansas City, MO 64112

Facsimile No: 816.983.8080

 

or to such other address as the Person to whom notice is to be given may have
specified in a notice duly given to the sender as provided herein. Such notice,
request, claim, demand, waiver, consent, approval, or other communication shall
be deemed to have been given as of the date personally delivered or telefaxed,
five Business Days after deposit with the U.S. Postal Service if mailed, or one
Business Day if delivered by overnight mail, and, if given by any other means,
shall be deemed given only when actually received by the addressees.

 

34

 

 

12.6         Counterparts. This Agreement may be executed in any number of
counterparts (which may be by facsimile or other electronic means) each of
which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

12.7         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

[Signatures follow on Next Page]

 

35

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  PARENT:       CHANTICLEER HOLDINGS, INC.

 

  By:     Print Name:     Title:  

 

  PURCHASERS:       CHANTICLEER HOOTERS I, LLC

 

  By:     Print Name:     Title:  

 

  CHANTICLEER HOOTERS II, LLC

 

  By:     Print Name:     Title:  

 

  CHANTICLEER HOOTERS III, LLC

 

  By:     Print Name:     Title:  

 

36

 

 

  COMPANIES:       TACOMA WINGS, L.L.C.         By:     Print Name: Larry S.
Spitcaufsky   Title: Manager

 

  OREGON OWL’S NEST, L.L.C.       By:     Print Name: Larry S. Spitcaufsky  
Title: Manager

 

  JANTZEN BEACH WINGS, L.L.C.       By:     Print Name: Larry S. Spitcaufsky  
Title: Manager

 

  MEMBERS:       HOOTERS OF WASHINGTON, L.L.C.       By:     Print Name: Larry
S. Spitcaufsky   Title: Manager

 

  HOOTERS OF OREGON PARTNERS, L.L.C.       By:     Print Name: Larry S.
Spitcaufsky   Title: Manager

 

37

 

